DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.     Claims 1-13 are allowed. 
2.    The following is an examiner’s statement of reasons for allowance: The applicant’s amendments along with a remark filed on 08/10/2022 have been reviewed by the examiner in view of the prior arts of a record; and it is agreed that the prior arts of the record fail to disclose “determining a head orientation of the listener, determining a source direction of the provided binaural recording with respect to the head orientation, detecting a change of the head orientation to a new head orientation, and adapting the provided binaural recording based on a relationship between the head orientation and the difference between the left binaural ear signal and the right binaural ear signal for a given source direction” as shown in the independent claim 1. 
Regarding claim 2, the prior arts of the record fail to disclose “determining a head orientation of the recordist, determining a source direction of the recorded binaural recording with respect to the head orientation, detecting a change of the head orientation to a new head orientation, and adapting the recorded binaural based on a relationship between the head orientation and the difference between the left binaural ear signal and the right binaural ear signal for a given source direction”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOSEF K LAEKEMARIAM/  Examiner, Art Unit 2651                                                                                                                                                                                                                 08/30/2022